Citation Nr: 1311900	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-45 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar strain, claimed as low back pain, claimed as secondary to service-connected residuals, fracture, left femur, with left knee strain. 

2.  Entitlement to an increased initial evaluation in excess of 10 percent for disability resulting from residuals, fracture, left femur, with left knee strain. 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran enlisted in a reserve component in June 1986, had initial active duty for training service from November 1986 to March 1987, and had continued enlistment in a reserve component, with multiple periods of active duty for training, inactive duty for training, and other verified and unverified periods of service, until his separation from the Army National Guard in September 2004.  The Veteran has been granted service connection for disability resulting from aggravation of residuals of a pre-existing fracture of the left femur, as aggravated by performance of reserve service, so a portion of his reserve service is considered active duty for purposes of Veterans' benefits.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in 2005 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2008, the Board Remanded a claim of entitlement to service connection for a left femur disorder.  In April 2011, the Board Remanded the issues listed on the title page of this decision.  

In October 2012, the Board requested an opinion from a medical expert via the Veterans Health Administration (VHA).  A VHA opinion was provided in February 2013.  A copy of that opinion was provided to the Veteran, and his March 2013 response has been received.  The Veteran's March 2013 response reiterates his contentions, previously raised, that he is entitled to service connection for back pain because of the many years he spent in the National Guard.  This statement includes no evidence not already of record, and waiver of the Veteran's right to have additional evidence reviewed by the agency of original jurisdiction is not required.  38 C.F.R. §§ 19.37, 20.1304 (2012).  


FINDINGS OF FACT

1.  A chronic low back disorder was not shown during the Veteran's performance of ACDUTRA, INACDUTRA, or during a period of service deemed to be active duty, nor was a chronic lumbar spine disorder manifested within any applicable presumptive period, and the preponderance of the medical evidence establishes that the Veteran's current low back disorders are not secondary to or the result of service-connected left femur and/or left knee disability. 

2.  The Veteran's left knee disability is manifested by episodic pain on extension beyond -10 degrees, although active extension to 0 degrees is retained, and by pain on flexion beginning at 90 degrees or beyond, stiffness, and by audible crepitus (crunching noise) but is not manifested by subluxation or lateral instability, and there is no abnormality on objective radiologic examination.  

  
CONCLUSIONS OF LAW

1.  Low back disorders diagnosed as degenerative joint disease, degenerative disc disease, annular tear, and a bulging disc, were not incurred in or aggravated by service, may not be presumed related to service, and are not secondary to or permanently aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for residuals, fracture, left femur, with left knee strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his back disorders were caused or aggravated by his service-connected left leg and knee disabilities.  He also contends that he is entitled to an increased evaluation for his service-connected left knee degenerative joint disability.  Before assessing the merits of the appeal, VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant is also entitled to notice of the criteria for assigning a disability rating and for assigning an effective date for an increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim for an increase in the initial rating follows an initial grant of service connection.  Because the claim for service connection for a left leg and knee disability has been granted, the letters issued to notify the Veteran under the VCAA have satisfied VA's duty to notify the Veteran of the evidence required to substantiate the claim, including as to the initial rating

As to the service connection claim at issue, the duty to notify was satisfied by way of letters sent to the Veteran in April 2009 and April 2011.  The April 2011 letter specifically addressed the criteria for secondary service connection.  The letters included information complying with Dingess.  

The Veteran does not allege that he has been prejudiced by any lack of notice.  No defect in notice is apparent from the record.  In this case, the Veteran received both pre-adjudicative notice and post-adjudicative notices followed by readjudication of the claims.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  
If any notice deficiency is present in this case, the Board finds that any prejudice due to an error in notice has been overcome in this case by the complete development conducted following the April 2011 Board Remand.  The record demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claims at issue.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded VA examinations of the left knee and low back.  VA and private clinical records have been obtained.  SSA records were requested but were not located, and the Veteran was notified of the unavailability.  

The Veteran provided statements in April 2011, May 2012, and in March 2013.  The Veteran stated that he had exhausted all avenues except corresponding with a Member of Congress.  The statements establish that the Veteran has no additional evidence to submit or identify.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Claim for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  In a recent decision, the Court of Appeals for the Federal Circuit (Federal Circuit) has clarified the interpretation of the methods of establishing service connection under 38 C.F.R. § 3.303.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The criteria for service connection under § 3.303(a) are satisfied, according to the Federal Circuit, when a three-element test is met.  

The evidence must establish (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Subsection (a) also refers to "each disabling condition...for which [a Veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.  If a Veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the Veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the Veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Id.

The second way to establish service connection set forth in § 3.303(b) is restricted to chronic diseases defined as such by VA regulation.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and the Veteran's service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  The Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed § 3.309(a) regardless of the point in time when a Veteran's chronic disease is either shown or noted.  Id.  

Under 38 U.S.C.A. § 1101, arthritis of the lumbar spine is defined as a chronic disease.  Thus, arthritis may be presumed to have been incurred in service, if manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may also be established for arthritis of the back in this case if there is proven continuity of symptomatology.  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of (secondary to) a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Aggravation is defined for purposes of Veterans' benefits as a worsening of the underlying condition; a temporary flare-up of symptoms, alone, does not constitute aggravation.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).  

Facts and analysis

The Veteran was evaluated in April 2009 at Orthopaedic Associates of St. Augustine.  The clinical impression was a history of left lower extremity injury with a limp.  The provider stated, "I do feel like the [Veteran's] limp is putting a lot of strain on his hips and low back causing periodic flares of discomfort."  No MRI was performed in connection with this examination.  The Veteran was treated with conservative measures with ice, heat, and anti-inflammatory medications.  

During July 2009 VA examination, no x-rays or MRI were performed.  The examiner assigned a diagnosis of lumbar strain.  The examiner opined that the Veteran's lumbar strain was less than likely due to his service-connected residuals, left femur fracture, left knee strain.  The examiner explained that a lumbar disorder was not caused by the service-connected left femur fracture, because medical knowledge establishes that it is unlikely that an injury to either lower extremity would have a major detrimental effect on the lumbar spine except for certain specific conditions, such as a major leg length discrepancy, defined as a discrepancy of 5 cm. or more, or a severe and prolonged Trendelenburg gait pattern.  The examiner noted that the Veteran's right leg was 38 inches long and his left leg was 38 inches long.  The examiner stated that the Veteran's posture was normal and his gait pattern, while antalgic, was manifested by a slight limp.  Thus, the examiner's opinion was unfavorable to the Veteran's claim, and unfavorable to a finding that there was a leg length discrepancy or a Trendelenburg gait pattern.

In September 2009, the Veteran was seen and evaluated at the Jacksonville Spine Center.  Coupled with a MRI report, the Veteran related that his low back pain had steadily increased over the past 3 months and he was finding it very difficult to find any relief.  The MRI findings showed degenerative joint disease (DJD) of the lumbar spine and degenerative disc disease (DDD) of the lumbar spine.  The diagnostic impression showed low back pain, secondary to a combination of chronic facet arthropathy, likely aggravated by his chronic limp, and L3-L4 annular tear, which was also stated to be leading to some of the Veteran's back pain.  

VA examination conducted in May 2011 indicated review of the record.  The examiner found no increase or deterioration (aggravation) of the Veteran's low back disorder.  The Veteran's subjective complaints, according to the examiner, appeared out of proportion to his objective examination findings.  Moreover, the examiner stated that to the best of his knowledge, there was no available medical literature to support cause/effect relationship or aggravation, if any, between the claimed current lower back condition and the Veteran's service-connected residuals, fracture, left femur, with left knee strain.  The examiner also did not indicate the onset and/or cause of the Veteran's lumbar spine disorder.  

The May 2011 VA medical opinion did not specifically address the Veteran's contention that his chronic limp due to his service-connected residuals of a left femur fracture with left knee strain either proximately caused or aggravated his lumbar spine disorder.  In October 2012, the Board requested an opinion from a medical expert via the Veterans Health Administration (VHA).  A VHA opinion was provided in February 2013. 

The physician who provided the February 2013 VHA opinion was asked whether it was as likely as not (a 50 percent or greater likelihood) that the Veteran has a lumbar spine disorder which was proximately due to or aggravated by a chronic limp due to the service-connected left femur fracture with left knee strain.  The physician answered in the negative.  The physician explained that medical literature did not support an opinion that knee strain or a previous femur fracture leads to lumbar disc deterioration or facet arthropathy.  The physician further stated that pelvic imbalance and limb length discrepancy can sometimes lead to lumbar disc degeneration and deformity.  However, the examiner noted, that was not the case with this Veteran, an apparent reference to the July 2009 VA examination, during which leg length measurements were obtained and which showed that the right leg and the left leg were the same length.  

In response to the question as to whether it was at least as likely as not that the Veteran's left knee disability aggravated a lumbar spine disorder beyond the expected natural progression, the reviewer again answered in the negative.  The reviewer explained that the negative opinion was based on the fact that there was no evidence in the literature that a chronic limp caused by knee strain can aggravate lumbar degeneration.  

The only favorable medical evidence is the report of a September 2009 private evaluation.  In that report, the provider stated that the Veteran's facet arthropathy was "likely aggravated" by his chronic limp.  However, the VA examiner who conducted the July 2009 VA examination stated that a limp would not aggravate a lumbar spine disorder unless there was a leg length discrepancy of 5 cm or more, and provided leg length measurements showing that there was no measurable difference in the length of the Veteran's left leg as compared to the length of the right leg.  The VHA reviewer stated in February 2013 that there was no medical literature to support an opinion that a limp caused by knee strain can aggravate lumbar degeneration.  The two VA opinions are more persuasive than the private September 2009 statement, because both VA opinions included a specific rationale for the opinion, and the rationale referenced clinical facts consistent with the evidence in the claims files.  The private clinical who provided the September 2009 statement did not include the rationale for the statement.  

The Board notes that the April 2009 private examination report, which the Veteran submitted because he believed it was favorable to his claim, is not favorable.  The April 2009 private note stated specifically that the Veteran's limp was "putting strain" on the low back causing "periodic flares of discomfort."  By definition, aggravation, for purposes of Veteran's benefits, does not include periodic exacerbation of symptoms, unless there is an increase in the pathology underlying the disorder.  
In this case, the April 2009 private note reflects only that the service-connected limp caused periodic flares of discomfort, implying that the flare-ups resolved without residuals and did not affect underlying pathology.  The April 2009 private treatment note is favorable only to the extent that it suggests that the service-connected disability might cause periodic increases in the symptoms of a lumbar disorder, but, as that note did not suggest that the service-connected limp caused a back disorder or caused any permanent increase in pathology or symptoms, that evidence is unfavorable to a claim for service connection for a lumbar disorder.  

The Board notes the Veteran's complaint, in his April 2011 statement and his February 2013 statement; regarding the length of time it has taken VA to adjudicate the claim.  The Veteran's claim for service connection for a lumbar disorder was submitted in March 2009, approximately four years ago.  Unfortunately, a claim that a lumbar disorder is secondary to, caused by, or aggravated by a knee or leg disability is a claim which requires specific and detailed medical evidence.  VA development of the claim has included obtaining three opinions in an effort to assist the Veteran to substantiate his claim by obtaining opinion as to each possible theory of legal entitlement.  Unfortunately, all of the VA opinions have been negative.  The Veteran submitted evidence, but that evidence, including radiologic and MRI examination reports that showed that the Veteran currently has lumbar disorders, did not provide evidence to meet the criteria for service connection for the lumbar disorder.  

The preponderance of the evidence is against a finding that a lumbar disorder was caused by or is permanently aggravated by the service-connected disability of the left femur and knee.  The claim for service connection must be denied.  

Claim for increased disability evaluation

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  

When, as here, the Veteran is requesting a higher rating following an initial grant of service connection, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration must be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a Veteran has traumatic arthritis, that disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  The criteria used for evaluation under DC 5010 are those specified in DC 5003, the criteria for evaluating degenerative arthritis.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a.  

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, also found at  a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned.  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  VAOPGCPREC 09-04.  

Where a Veteran has degenerative joint disease which is evaluated under DC 5003, a separate, compensable evaluation may be assigned under DC 5257 if the Veteran also has knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5003 does not constitute pyramiding).  DC 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Adequate consideration of functional impairment, including impairment from painful motion, weakness, fatigability, and incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 



Facts and analysis

Historically, the Veteran sought service connection for left femur disability in 2005, and that claim was expanded to include the left knee is 2008.  By a rating decision issued in December 2008, service connection was granted for residuals, fracture, left femur, and for left knee strain.  The Veteran's left femur fracture residuals and left knee strain were evaluated as 10 percent disabling, from October 2004, under Diagnostic Code (DC) 5255, which provides criteria for evaluating impairment of the femur. Under DC 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, DC 5255. 
 
At VA examination conducted in August 2008, the Veteran had no symptoms of left hip disability.  He reported left knee stiffness and pain.  He denied instability, subluxation, or dislocation of the left knee.  The Veteran had an antalgic gait, but a normal shoe wear pattern.  The examiner found no callus formation to suggest abnormal weight bearing activity.  The Veteran's range of motion of the left knee was to 0 degrees of extension and 90 degrees of flexion.  The Veteran reported onset of pain at -10 degrees of extension and at 90 degrees of flexion.  A four-view radiologic examination of the left knee disclosed no abnormality.  

The RO assigned a 10 percent evaluation for left hip and knee disability, based on painful motion of the left knee in the final 10 degrees of extension to normal.  In a February 2009 statement, the Veteran contended that he had a hard time climbing stars because of his left knee and left femur disability.  He reported lost income as well as pain and suffering.  In April 2009, the Veteran reported that the chiropractor who had treated him was no longer practicing and those records were not available.  In a May 2009 statement, the Veteran described his limp as "very noticeable," and reiterated that the limp was causing back pain.  

A July 2009 VA examination report describes the Veteran has having normal posture and a slight limp.  In an August 2009 statement, the Veteran disagreed with the examiner's description that he had a slight limp.  The Veteran stated that his limp was "very noticeable" and that his knee disorder prevented him from using stairs and made a "terrible crunching noise."  

In its April 2011 Remand, the Board directed that the Veteran's left femur and left knee be examined.  On VA examination conducted in May 2011, the Veteran reported crepitus, giving way, instability, pain, weakness, stiffness, but no locking or incoordination.  The examiner stated that the Veteran has "a bizarre limp preference to the left side, putting weight of the entire body on the left leg."  The Veteran was wearing tennis shoes.  The shoes showed a normal wear pattern.  The Veteran had no crepitus, clicks, snaps, instability, patellar abnormality, or meniscus abnormality, on objective evaluation.  Flexion was to 135 degrees and extension was to 0 degrees.  There was no additional limitation with three repeated motions.  The Veteran's left leg was 38 inches in length and his right leg was 38 inches in length.  The examiner noted the radiologic study conducted in 2008, and the normal results, and did not request further radiologic examination.  

The Veteran has not indicated that his left knee or left femur disability has increased in severity since the May 2011 VA examination.  The Veteran stated, in a letter received in May 2012, that he was shocked that his disability rating had not been increased because his limp was terrible, he was in a great deal of pain, and he had spent a lot of time and money on his claim.  In March 2013 correspondence, the Veteran noted that his claim had been going back and forth for 8 years.  

The Board notes the Veteran's statements that he is entitled to a 30 percent rating for his left femur and left knee disability.  However, the Board is unable to find any evidence during the 8 years of the pendency of the claim which would support a higher rating.  No examiner has determined that the Veteran has a left hip disorder or limitation of motion of the left hip residual to the left femur fracture.  The Veteran does not contend that his left hip motion is limited.  No provider has indicated that there is malunion of the femur, nor does the Veteran contend that there is any deformity, loose motion, or other symptom of femur disability.  

The only symptoms the Veteran has linked to his left femur fracture are the symptoms of left knee disability.  The Veteran's pain and stiffness on use of the left knee, and pain beginning at -10 degrees of extension, at least at times, are included in the 10 percent evaluation, difficulty using stairs, and his limp, are the basis of the 10 percent evaluation under DC 5255, since there are no other manifestations of left femur disability.  The Veteran contends that these manifestations, particularly his "terrible limp," warrant a rating in excess of 10 percent.  

The Veteran is competent, as a lay person, to state that he experiences a limp, but there is no evidence that he has special knowledge or expertise which allows him to provide objective medical evaluation of the severity of the limp.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  The examiners have uniformly described the Veteran's limp as slight or mild.  

The examiners have provided rationale for their determinations that the Veteran's limp is mild.  No examiner has found an abnormal shoe wear pattern or callus formation on the Veteran's feet due to a limp.  The examiner who conducted the May 2011 limp described the Veteran's limp as unusual ("bizarre") and noted that the Veteran rested his entire weight on the left leg during the gait process and limp.  The Board concludes that this evidence establishes that, to the extent that the Veteran's limp is due to left leg or left knee disability, it establishes that the Veteran's left leg can bear his full weight during the ambulation process, thus establishing that there is no more than slight left femur and left knee disability.  

The Board notes that the Veteran does not require any type of left knee brace or assistive device.  This fact also supports a finding that the Veteran's manifestations of left femur and left knee disability evauated under DC 5255 are not of a severity consistent with a rating for moderate or severe disability.  The Board finds that the preponderance of the evidence is against a finding that the Veteran meets any criterion for an evaluation in excess of 10 percent under DC 5255.  

The Board notes that slight, moderate, and severe knee disability may also be evaluated under DC 5257.  However, where symptoms are evaluated under one Diagnostic Code, those same symptoms cannot be used to support a rating under another Diagnostic Code simply because the symptoms may be rated under either Diagnostic Code.  In this case, the rating under DC 5255 contemplates pain and stiffness, episodic pain on motion, and the other symptoms present in this case.  Although the Veteran has reported that he has instability of the left knee, no VA examiner confirmed instability on objective examination.  The Veteran has not reported objective manifestations of instability, and does not contend that any non-VA provider has found instability.  The Veteran does not use a left knee brace or any assistive device, so the Board finds that, to the extent he contends instability may be a separate symptom of left knee disability, the Veteran's report is not credible.  

The Board has considered whether each available Diagnostic Code or regulation which might allow a possibility for a rating in excess of 10 percent for the Veteran's left knee symptoms, or the possibility of a separate rating in addition to the rating under DC 5255.  The Veteran reports a "crunching noise" when he moves the left knee.  However, no examiner has found crepitus on objective examination, nor has any provider indicated that crepitus results in any objective finding.  In the absence of disability symptoms due to crepitus, the noise reported by the Veteran does not warrant a higher rating under DC 5255 or a separate rating under any other Diagnostic Code.  

The VA radiologic examination in 2008 failed to disclose any abnormality of the left knee joint, and there were no findings at the time of 2011 VA examination which suggested that radiologic examination should again be conducted.  The Veteran has not indicated that any non-VA treating provider has assigned a diagnosis of a left knee joint abnormality or disorder.  The Board has considered whether the Veteran is entitled to a separate evaluation for arthritis of the left knee under DC 5003 or DC 5010.  However, in the absence of evidence of left knee joint abnormality, no rating under DC 5003 or DC 5010 is warranted, since, in particular, DC 5003 requires objective confirmation of joint abnormality on radiologic examination.    

A 10 percent rating may be assigned for limitation of flexion of the left knee if flexion is limited to 45 degrees.  During the VA examinations, limitation to 90 degrees was the greatest limitation of range of motion noted, with motion limited to 90 degrees by pain.  A limitation to 90 degrees of flexion is not compensable, and does not meet the criterion for a noncompensable evaluation.  Therefore, a higher rating or separate evaluation based on limitation of flexion may not be granted.  DC 5260.

A 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, and a 30 percent rating is warranted for limitation of extension of the leg limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.  In this case, one examiner stated that the Veteran had pain starting at extension to -10 degrees (that is, at the point of extension which is 10 degrees away from full normal extension to 0 degrees).  The other examiner found that the Veteran was not so limited.  Both examiners determined that the Veteran retained full extension to 0 degrees.  This retained extension establishes that the criteria for a separate evaluation or a higher rating based on limitation of extension is not warranted.   

The examiners who conducted VA examinations during the pendency of the appeal found no evidence of meniscal abnormality, nor does the Veteran contend that any other provider found a meniscal abnormality.  Therefore, a higher evaluation or separate rating based on meniscal tear under DC 5258 is not applicable.  

The competent clinical evidence of record simply does not support a finding that the Veteran's left femur and left knee disability warrants a higher evaluation than 10 percent under DC 5255, or a higher evaluation under any other applicable Diagnostic Code, and that no separate compensable evaluation in additional to DC 5255 may be assigned for left knee symptomatology for any portion of the period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  An increased initial evaluation in excess of 10 percent for left femur and left knee disability is not warranted.  

Extraschedular consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that that the available schedular evaluations for the service-connected left knee disability are not adequate.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  Symptoms such as abnormal gait, pain, limitation of motion, subluxation and instability are considered when making a finding as to whether there is mild, moderate, or severe disability and what rating is warranted under the diagnostic codes of the leg.  There is no evidence of record that the Veteran has other symptoms which are clinical related to her service connected disability and which fall outside the rating criteria.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  

The Board acknowledges that the record reflects that the Veteran has reported stiffness, pain, and difficulty using stairs, but the clinical evidence does not reflect that this is due solely to service-connected left femur and knee disability.  The evidence establishes that the Veteran also has back disorders, for which service connection is not in effect.

The Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology during this period, although the Board acknowledges that there is no specific definition of "slight," "moderate," and "marked" in the Rating Schedule.  Id. at 115.  The Board finds no symptom of the Veteran's knee impairment during this period which is not encompassed within the schedular criteria.  Since the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not required.  Id.  38 C.F.R. § 3.321(b).  The Veteran has alleged loss of income, but has not provided evidence that loss of income is due to left femur and left knee disability.  In particular, he has not shown income loss due to service-connected disability in excess of that compensated by the current rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that that the available schedular evaluation for the service-connected left femur/knee disability is not adequate.  There is no evidence of record that the Veteran has other symptoms which are clinically due to or have been attributed by providers to the service connected left femur/knee disability and which fall outside the rating criteria.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  

The Board finds that the criteria for referral for the assignment of an extraschedular disability rating are not met at the first step of the analysis.  Thun, supra. 

The Board also notes that the records does not demonstrate any fact which could be considered an "exceptional" disability picture, so as to warrant referral for the assignment of an extraschedular disability rating under the second prong of the Thun analysis.  38 C.F.R. § 3.321(b)(1).  Thus, a determination that the Board incorrectly evaluated the facts as to the first prong of the Thun analysis would not serve to support referral for assignment of an extraschedular evaluation.  No criterion for referral for assignment of an extraschedular evaluation is met.  38 C.F.R. § 3.321(b)(1). 


ORDER

The appeal for service connection for a lumbar disorder, to include as secondary to service-connected left femur/knee disability, is denied.

Entitlement to an increased rating for service-connected residuals, fracture, left femur, with left knee strain, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


